DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
Response to Arguments
Applicant's most recent arguments filed June 27, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims as entered from the RCE on July 25, 2022 have changed the scope of the claimed invention resulting in a modification of the previous prior art rejection.  The Examiner notes that newly found secondary reference, Jan et al., (“Jan”, US 2014/0238837), has been combined with other previously used/cited prior art references to disclose currently amended independent Claim 1.
On page 6, Applicant argues that the previous 112(b) rejections should be withdrawn due to amendments made.  The Examiner has withdrawn these rejections but has made new 112(b) rejections based on the amendments made.  The Examiner has also made a 112(a) rejection and an objection to the Specification as a result of the amendments made in this current set of claims.
On pages 6-7, Applicant begins arguments against the previous combination of prior art references disclosing independent Claim 1.  Applicant summarizes the various limitations claimed in independent Claim 1, arguing that the previous combination of references, including Kurup, (US 2014/0183141), Hilliard, (US 9,097,437), and Hawkins, II et al., (“Hawkins”, US 2013/0118995), does not disclose independent Claim 1 as currently claimed.  The Examiner notes that the combination of Kurup, Hilliard, Hawkins, and previous secondary references, Mohanty et al., (“Mohanty”, US 20170233269), and Kang et al., (“Kang”, US 2013/0153515), with newly found secondary reference, Jan et al., (“Jan”, US 2014/0238837) now disclose independent Claim 1.
On pages 8-10, Applicant argues against previous primary reference Kurup.  First, Applicant argues that Kurup does not disclose the same structure of the claimed tank because Kurup discloses a water bottle and a concrete tank in paragraphs [0026] & [0027], which are mutually exclusive arrangements.  Here, the Examiner notes that Kurup does disclose a “tank” as claimed, (See paragraph [0044], Kurup; a bottle holding water and the photocatalytic composition), in which the bottle is made of PET, which are known to be transparent with lids.  The Examiner does not rely upon the concrete tank of a different embodiment from paragraph [0027] of Kurup to disclose this limitation.  The Examiner did not and has not combined paragraphs [0026] & [0027] of Kurup, and notes that paragraph [0025] of Kurup is directed to an embodiment of Kurup that does not use a concrete tank.  The Examiner relied upon the combination of a different embodiment in Kurup using paragraph [0046] disclosing a reflector, not relying upon a concrete tank.  The Examiner finds this remark by Applicant unpersuasive.
Applicant also argues that the catalytic insert disclosed from paragraph [0026] of Kurup does not disclose a photocatalytic surface that is aluminum or steel, or where the photocatalyzing surface is coated with a water sanitizing catalyst (titanium dioxide).  Here, the Examiner notes that Kurup does disclose titanium dioxide, (“The photocatalyst used…may be either a single photocatalyst…which are selected from materials such as TiO2”, See paragraph [0035], Kurup).  The Examiner also notes that while Kurup does not disclose aluminum or steel as the surface, previously used secondary reference Mohanty, (See paragraph [0038], Mohanty), is relied upon to disclose this limitation instead.  Thus, this argument is considered piecemeal analysis, and is thus unpersuasive. 
Applicant also argues that the embodiment of Figure 8 using paragraph [0028] of Kurup shows a water purification panel and parabolic trough reflectors, which is different in shape from the claimed solar reflector.  The Examiner notes that the UV transparent tubes are not relied upon in the combination using Kurup.  Furthermore, the Examiner notes that Kurup does not disclose the exact parabolic shape as claimed “wherein the solar reflector is in a form of a hollow frustum having a hollow paraboloid cone”. Thus, the Examiner combined previously used secondary reference Hilliard, (US 9,097,437), to disclose this limitation with Kurup.  Thus, Applicant’s remaining arguments against Kurup not disclosing the exact shape of the reflector is unpersuasive, as it is piecemeal analysis.
On pages 10-12, Applicant argues against previous secondary reference Hilliard disclosing the claimed solar reflector.  Applicant states that Hilliard describes solar-thermal receiver tubes for heating high-temperature fluids such as molten salts and oils, in which the tube assemblies used fused silica for optical absorption.  Applicant also argues that Hilliard describes a system converting solar radiation into thermal energy by using a solar concentrator and heat-transfer fluid, using solar energy from the entire solar radiation spectrum to heat a centrally placed fluid and convert to thermal energy.    Applicant argues that the claimed solar reflector reflects sunlight of a particular wavelength onto a centrally placed photocatalyst.  Here, the Examiner notes that the type of solar energy being reflected is not claimed, so this remark is considered moot.  Additionally, the Examiner notes that while Hilliard is primarily directed to converting solar energy to thermal energy, and uses differently formed thermal receiver tubes, the Examiner also notes that Hilliard also discloses using the solar energy to purify water, (See column 16, lines 46-57, Hilliard), which overlaps with the subject matter of the claimed invention and primary reference Kurup.  Thus, the Examiner takes the position that one of ordinary skill would be motivated to use the solar concentrator of Hilliard to further concentrate the sunlight for further water purification using the photocatalytic water purification system of Kurup since the inventions of each reasonably overlap.  The Examiner finds Applicant’s argument here unpersuasive as a result.  Applicant also argues that Hilliard does not disclose a conical paraboloid frustum shape like the claimed invention.   The Examiner notes that Hilliard does disclose a series of hollow circular/conic paraboloids each mounted on top of the other as disclosed, (See Figure 11, and See column 25, lines 17-22, Hilliard), forming a cone-like paraboloid structure like the structure demonstrated in Figures 7A-C of Applicant’s own Drawings in the instant application.  The Examiner maintains that Hilliard discloses the conical paraboloid frustum shape claimed.  As a result, the Examiner finds Applicant’s remarks here unpersuasive.
Applicant continues to describe other disclosed aspects of Hilliard such as the fused silica on pages 11-12, but this feature is not combined/relied upon in the prior art rejection.   The Examiner notes that Figure 11 of Hilliard clearly shows a frustum of a hollow conic paraboloid, even if it is segmented into different portions, thus it reads upon the limitation regarding the reflector shape of a hollow conic paraboloid. Additionally, Applicant argues that Hilliard does not disclose the claimed water catchment system of Claim 1.  Here, the Examiner notes the addition/combination of secondary reference Mohanty and Jan disclose the claimed water catchment system instead, so this is piecemeal analysis.  The Examiner finds Applicant’s remarks here unpersuasive.
On pages 12-13, Applicant argues against previous secondary reference Hawkins.  Applicant argues that the type of insert or fibrous substrate used in Hawkins is different from the claimed insert.  Here, the Examiner notes that the features of the claimed substrate of Hawkins is not relied upon in the rejection, but rather Hawkins discloses the claimed limitation, “wherein the insert is permanently affixed to an inside surface of the transparent water tank”, (See paragraph [0049] & [0010], Hawkins).   The Examiner notes that the features of the insert are disclosed by Kurup, Mohanty and Kang instead.  The Examiner notes that the water catchment system features are disclosed by Mohanty and Jan instead.  The Examiner finds this argument by Applicant to be piecemeal analysis, and thus unpersuasive.
On pages 13-17, Applicant argues that there was “no motivation to combine” in the prior art rejection for the various prior art references.  Applicant cites various legal examples.  However, the Examiner notes that Applicant has not specifically addressed any of the motivation statements previously and currently provided in any of the 103 prior art rejection combinations provided.  The Examiner directs Applicant’s attention to the prior art rejections made, and the obviousness statements provided therein.  The Examiner finds this remark by Applicant as a result unpersuasive.
On pages 17-18, Applicant argues that dependent Claims 2-9 & 23-24 are not disclosed by the combination of Kurup, Hilliard, Hawkins and Mohanty because they depend from independent Claim 1, relying on the arguments used above.  The Examiner reiterates the remarks in this section above, finding Applicant’s remarks here moot since Claim 1 is still rejected over prior art.
On pages 18-19, Applicant argues that dependent Claims 21 & 22 are not disclosed by the combination of Kurup, Hilliard, Hawkins, Mohanty and Takaoka because they depend from independent Claim 1, relying on the arguments used above.  The Examiner reiterates the remarks in this section above, finding Applicant’s remarks here moot since Claim 1 is still rejected over prior art.  Applicant describes some aspects of Takaoka, comparing it to Claim 1, but this reference is not relied upon for the features claimed in independent Claim 1, so this remark is moot.
On page 19, Applicant argues that the combination of Kurup, Hilliard, Hawkins, Mohanty and Kang do not disclose Claim 25 (now cancelled) or Claim 1.  The Examiner notes that Kang is relied upon to disclose the limitation of “wherein the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis” in independent Claim 1 as described in the rejection below.  Kang is not relied upon for any other limitations, and is part of the combination of references that discloses the other features of Claim 1 above.  The Examiner finds Applicant’s remarks here unpersuasive as a result.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
the Specification does not disclose: 
“homologous structures” nor in combination with “a plurality of fins” as claimed in independent Claim 1, and dependent Claims 4 & 7.
The “water catchment system being affixed to the opening in the lid” or that the “water catchment system transports the rainwater into the transparent water tank” as claimed currently in Claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the lid” should be rewritten as “the transparent removable lid” to better reflect other recitations of this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites the newly added limitations “water catchment system being affixed to the opening in the lid” or that the “water catchment system transports the rainwater into the transparent water tank”.  However, the instant Specification does not specify that the “water catchment system” must be “affixed to the opening in the lid” nor that this “water catchment system transports the rainwater into the transparent water tank”.   Rather, the Specification only states that the embodiment may be used with a water catchment system for collecting rainwater, but does not specify how the embodiments therein are then structurally/functionally coupled/used with the embodiments, (See paragraph [0042], Specification).  For these reasons, the Examiner considers these limitations to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7, 19, 21, 24 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble of the claimed invention “a water sanitization system suited for use in isolated, impoverished communities”.  However, the body of the claimed invention does not make it clear how the structural/functional features therein make the claimed invention used “in isolated, impoverished communities”.  Furthermore, the Examiner notes that the terms “isolated, impoverished” appear to be subjective terms that could be considered relative.
Claim 1 recites the limitation “water” on lines 17 & 18 of the claim.  It is not clear if this limitation is the same limitation as “rainwater” on line 8 of the claim, or if this is a different limitation of “water” altogether.  Examiner interprets them to be the same.
Claim 1 recites the limitation “a thin sheet”.  The term “thin” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not quantitatively clear what distinguishes “a thin sheet” from a “thick sheet” in the claimed invention.
Claim 3 recites the limitation “a mesh”.  It is not clear if this “mesh” is the same “mesh” as already recited in Claim 1, or if this limitation is a different “mesh” altogether.  Examiner interprets it to be the same.
Claim 4 recites the limitation “a nested plurality of homologous structures”.  It is not clear how the previously claimed “insert in the form of a thin sheet or mesh, wherein the thin sheet or mesh comprises a plurality of fins” can then be nested together as “homologous structures”.  The Examiner notes that this limitation indicates that there must be multiple nested plurality of fins but “homologous structures” indicate that each structure is the same shape, so there must be multiple nested plurality of fins that are the same shape.  However, it is unclear based on the claimed structure how this limitation is expected to interact with previously recited structure to produce multiple nested plurality of fins that are then “homologous”.
Claim 6 recites the limitation “a sheet.  It is not clear if this “sheet” is the same “thin sheet” as already recited in Claim 1, or if this limitation is a different “sheet” altogether.  Examiner interprets it to be the same.
Claim 7 recites the limitation “a nested plurality of homologous structures”.  It is not clear how the previously claimed “insert in the form of a thin sheet or mesh, wherein the thin sheet or mesh comprises a plurality of fins” can then be nested together as “homologous structures”.  The Examiner notes that this limitation indicates that there must be multiple nested plurality of fins but “homologous structures” indicate that each structure is the same shape, so there must be multiple nested plurality of fins that are the same shape.  However, it is unclear based on the claimed structure how this limitation is expected to interact with previously recited structure to produce multiple nested plurality of fins that are then “homologous”.
Claim 19 recites the limitation “the interior surface”.  There is insufficient antecedent basis for this limitation in the claim, and it is also unclear if this limitation is the same or different as “an inside surface” as recited in Claim 1.
Claim 21 recites the limitation “the insert is in the form of a solid prism having a base”.  This limitation is structurally incompatible with the already recited limitation “the insert is in the form of a thin sheet or mesh, wherein the thin sheet or the mesh comprises a plurality of fins” in Claim 1, making it unclear how the two structures are supposed to interact/exist at the same time, when the same insert originally has a different form.
Claim 24 recites the limitation “wherein the thin sheet or the mesh comprises a flat shape or a spiral shape” but is dependent on a cancelled claim, making the scope of the limitation claimed therein unclear since the boundaries of the claimed invention in Claim 24 are not defined.  Examiner interprets this claim to be dependent on independent Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10, 11, 19, 20 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurup, (US 2014/0183141), in view of Hilliard, (US 9,097,437), in further view of Hawkins, II et al., (“Hawkins”, US 2013/0118995), in further view of Mohanty et al., (“Mohanty”, US 20170233269), in further view of Kang et al., (“Kang”, US 2013/0153515), in further view of Jan et al., (“Jan”, US 2014/0238837).
Claims 1-7, 10, 11, 19, 20 & 24 are directed to a water sanitization system, an apparatus type invention group.
Regarding Claims 1-7, 10, 11, 19, 20 & 24, a first embodiment of Kurup (Embodiment 1) discloses a water sanitization system suited for use in isolated, impoverished communities, (See paragraph [0006]), the water sanitization system consisting of: 
a transparent water tank with a transparent removable lid, (See Figure 6, and See paragraphs [0026] & [0044]; PET transparent water bottle/cap); and 
an insert comprising a photocatalyzing surface, the photocatalyzing surface being coated with a water sanitizing catalyst, (See Figures 5 & 6, See paragraph [0026] & [0044]), the water sanitizing catalyst consisting of titanium dioxide, (See paragraph [0035]; The photocatalyst is selected from a large group from which solely titanium dioxide is a selectable option), 
wherein the transparent water tank contains water and is then placed in light for a sufficient amount of time to sanitize water by the photocatalyzing surface reacting with dissolved oxygen in the water to produce reactive oxygen species, which then react with and decompose organic compounds in the water and kill or inactivate pathogens to sanitize the water, (See paragraphs [0008] & [0036]).
Embodiment 1 of Kurup does not disclose the water tank surrounded by a solar reflector, the transparent removable lid comprising an opening, wherein the solar reflector is in a form of a hollow frustum having a hollow paraboloid cone shape, the hollow frustum having an inside surface reflecting light toward a central axis; 
a water catchment system being affixed to the opening in the lid to collect rainwater and transports the rainwater into the transparent water tank;
the photocatalyzing surface comprising aluminum or steel, 
wherein the insert is in the form of a thin sheet or mesh,
wherein the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis, or
 wherein the insert is permanently affixed to an inside surface of the transparent water tank.
Embodiment 2 of Kurup discloses the water tank surrounded by a solar reflector, wherein the solar reflector is in a form of a parabolic shape, the solar reflector having an inside surface reflecting light toward a central axis (See Figure 8, and See paragraph [0046], The reflector is a parabolic trough that concentrates/reflect sunlight inwardly inside the trough which will hit a central region/axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Embodiment 1 of Kurup by incorporating: 
the water tank surrounded by a solar reflector, wherein the solar reflector is in a form of a parabolic shape
as in Embodiment 2 of Kurup in order to “concentrate sunlight on the photocatalytic composite”, (See paragraph [0046], Kurup), for a “water purification system that could be built…on a larger scale”, (See paragraph [0046], Kurup).
Modified Kurup does not disclose wherein the solar reflector is in a form of a hollow frustum having a hollow paraboloid cone shape,
 a water catchment system being affixed to the opening in the lid to collect rainwater and transports the rainwater into the transparent water tank;
the photocatalyzing surface comprising aluminum or steel, 
wherein the insert is in the form of a thin sheet or mesh,
wherein the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis, or
 wherein the insert is permanently affixed to an inside surface of the transparent water tank.
Hilliard discloses a system, (See column 16, lines 46-57), wherein the solar reflector is in a form of a hollow frustum having a hollow paraboloid cone shape, (See Figure 11, and See column 25, lines 17-22, Hilliard).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Kurup by incorporating 
wherein the solar reflector is in a form of a hollow frustum having a hollow paraboloid cone shape
as in Hilliard so that “each conical section, or frustum, will concentrate direct solar radiation into an identical volume comprising the embodied receiver tube”, (See column 25, lines 17-22, Hilliard), to concentrate the solar radiation evenly for applying to a water purification or sanitization system as also suggested in Hilliard, (See column 16, lines 46-57, Hilliard).
Modified Kurup does not explicitly disclose a water catchment system being affixed to the opening in the lid to collect rainwater and transports the rainwater into the transparent water tank;
the photocatalyzing surface comprising aluminum or steel, 
wherein the insert is in the form of a thin sheet or mesh,
wherein the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis, or
 wherein the insert is permanently affixed to an inside surface of the transparent water tank.
Hawkins discloses a system, (See Abstract, Hawkins), wherein the insert is permanently affixed to an inside surface of the transparent water tank, (See paragraph [0049] & [0010], Hawkins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Kurup by incorporating: 
wherein the insert is permanently affixed to an inside surface of the transparent water tank 
as in Hawkins in order to “hold the substrate within the enclosure”, (See paragraph [0049], Hawkins), “to secure the contents of the treatment vessel during storage, transport and operation”, (See paragraph [0010], Hawkins).
Mohanty discloses a system, (See Abstract, Mohanty), with a water catchment system being affixed to the opening in the lid and transports water into the transparent water tank, (Receptacle 114 holds water and exits through Outlet 116 into Chamber 104 forming a cover over Reservoir 118 into Reservoir 118, See Figure 1, See paragraph [0044], Mohanty), 
the photocatalyzing surface comprising aluminum or steel, (See paragraph [0038], Mohanty), and 
wherein the insert is in the form of a thin sheet or mesh, (See paragraph [0038], Mohanty).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Kurup by incorporating 
a water catchment system being affixed to the opening in the lid and transports the water into the transparent water tank, 
the photocatalyzing surface comprising aluminum or steel, and 
wherein the insert is in the form of a thin sheet or mesh
as in Mohanty in order to provide an arrangement where “the water treatment device can be attached…to receive contaminated water from a ‘dirty’ water supply reservoir or source and slowly filter the water through the device to provide clean water” via “gravity flow” in which “narrowing of passages can result in slower flows and longer residence time”, (See paragraph [0046], Mohanty), to “ensure the quality of the water meets certain predetermined conditions”, (See paragraph [0044], Mohanty), as well as provide a substrate material that exhibits “suitable stability when the TiO2 is immobilized onto a substrate by anodization”, (See paragraph [0038], Mohanty), and “a highly organized, high surface area” which “helps to provide increased sites for radial generation, thus increasing oxidation of pathogenic materials,” (See paragraph [0038], Mohanty).
Modified Kurup does not disclose wherein the water catchment system collects rainwater and transports the rainwater, or the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis.
Kang discloses a system, (See Abstract, Kang), wherein the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis, (See paragraph [0034], Kang; Examiner interprets a mesh to have a plurality of filaments positioned in a crisscrossing pattern, in which the filaments are considered fins.  These fins are coupled together at their end portions via grooves to form a continuous sheet to define a central axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Kurup by incorporating: 
wherein the thin sheet or the mesh comprises a plurality of fins coupled around a central vertical axis 
as in Kang in order to utilize “the high energy UV light/photocatalytic process to maximize the generation of powerful hydroxide radicals and treat water more effectively”, (See paragraph [0068], Kang).
Modified Kurup does not disclose that the water catchment system collects rainwater and transports the rainwater.
Jan discloses a system, (See Abstract, Jan), where its water catchment system collects rainwater and transports the rainwater, (Wastewater Tank 1 to Purifying Piping Unit 3, See Figure 2, See paragraph [0044] & [0046], Jan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Kurup by incorporating
the water catchment system collects rainwater and transports the rainwater
as in Jan in order to “reuse water resources….to treat…rainwater for effectively reducing waste of water resources”, (See paragraph [0004], Jan).
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the photocatalyzing surface comprises at least one water-permeable surface, (See paragraph [0038], Mohanty).
Claim 3: The system of claim 2, wherein the at least one water-permeable surface is in the form of a mesh, (See paragraph [0038], Mohanty).
Claim 4: The system of claim 3, wherein the at least one water permeable surface comprises a nested plurality of homologous structures, (See paragraph [0038], Mohanty; Examiner interprets a mesh as a nested structure within a titanium dioxide coating to provide a plurality of homologous structures).
Claim 5: The system of claim 1, wherein the photocatalyzing surface comprises at least one solid impermeable surface, (See paragraph [0038], Mohanty).
Claim 6: The system of claim 5, wherein the at least one solid impermeable surface is in the form of a sheet, (See paragraph [0038], Mohanty).
Claim 7: The system of claim 6, wherein the at least one solid impermeable surface comprises a nested plurality of homologous structures, (See paragraph [0038], Mohanty; Examiner interprets a coil or foil as a nested structure within a titanium dioxide coating to provide a plurality of homologous structures).
Claim 10: The system of claim 1, wherein the transparent water tank is made of polyethylene terephthalate (PET), (See Figures 5 & 6, See paragraphs [0026] & [0044], Kurup).
Claim 11: The system of claim 1, wherein the transparent removable lid is made of polyethylene terephthalate (PET), (See Figures 5 & 6, See paragraphs [0026] & [0044], Kurup).
Claim 19: The system of claim 1, wherein the solar reflector is made of a solid reflective material or plastic covered with a thin reflective coating on the interior surface, (See column 30, lines 44-52, Hilliard).
Claim 20: The system of claim 1, wherein the transparent water tank comprises a hollow circular cylinder with a solid bottom and an open top, (See Figures 5 & 6, and See paragraphs [0026] & [0044], Kurup; Water bottles inherently are hollow and cylindrical with a closed bottom and open top with a lid/cap).
Claim 24: The system of claim 23, wherein the thin sheet or the mesh comprises a flat shape or a spiral shape, (See paragraph [0038], Mohanty; coil or foil).
Claims 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurup in view of Hilliard, in further view of Hawkins, Mohanty, Kang, Jan, and in further view of Takaoka et al., (“Takaoka”, US 5,670,247).
Claims 21 & 22 are directed to a water sanitization system, an apparatus type invention group.
Regarding Claims 21 & 22, modified Kurup discloses the system of claim 1, wherein the insert is in the form of a solid structure having a base, (See paragraph [0038], Mohanty).
Modified Kurup does not disclose wherein the solid structure is a solid prism.
Takaoka discloses a system where its solid structure is a solid prism, (See column 9, lines 17-20, lines 47-52, Takaoka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Kurup by incorporating
wherein the solid structure is a solid prism
as in Takaoka because “not only a gas permeability and light transmission of a certain degree can be secured, but also processing for enclosing the removing agent and processing of the photo-reactive noxious substance purging material after formed can be easily performed”, (See column 32-37, Takaoka).
Additional Disclosures Included:
Claim 22: The system of claim 21, wherein the base comprises a shape selected from the group consisting of: a triangular shape and a quadrilateral shape, (See column 9, lines 17-20, lines 47-52, Takaoka).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779